Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Thomas Lance Beloney, Appellant                         Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-15-00007-CR          v.                          0158X). Memorandum Opinion delivered
                                                         by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                            and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to (1) to reflect that the offense
of conviction was a third degree felony offense, (2) to reflect that Thomas Lance Beloney pled true
to the allegations of the two enhancement paragraphs, and (3) by deleting the letters “TBD” and
substituting an assessment of $0.00 for attorney fees. As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, Thomas Lance Beloney, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                        RENDERED MAY 22, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk